DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on May 25, 2022.
Currently, claims 1-5 and 7-9 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
	Claims 1-5 and 7-8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rana in view of Kreutzer et al. and Hohjoh for the reasons set forth in the last Office action mailed on November 26, 2021 and for the reasons set forth below.
Applicant's arguments filed on May 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because of the results shown in the specification, especially, Example 13 demonstrating that the claimed RNA lacking dTdT “is not more sensitive to serum nucleases, a finding that is surprising.” In response, applicant’s attention is directed to the fact that applicant did not provide any objective evidence that an siRNA having an RNA overhang at the 3’ end was predicted to be “more sensitive to serum nucleases”. As such, applicant’s alleged “surprising” finding is not supported by objective evidence. Further, as noted in the last Office action, use of a 2-nt RNA 3’ overhang in the antisense strand of an siRNA molecule was an art-recognized design that was shown to provide effective target silencing in mammalian cells as exemplified by Kreutzer. Even better, Hohjoh compared an siRNA molecule with a dTdT 3’ overhang to that with a UU 3’ overhang in the antisense strand and demonstrated that the siRNA with a UU 3’ overhang is significantly more effective in providing target silencing, thereby expressly disclosing that “a double-stranded form of RNA and ribonucleotide 3’ overhangs, particularly those on the antisense single-stranded side, are important for maximizing the efficiency of synthetic oligonucleotide duplexes to induce RNAi in mammalian cells.” (emphasis added). See page 197. As such, it was reasonably expected in the relevant prior art that an siRNA molecule having an RNA 3’ overhang sequence in the antisense strand is stable in serum as evidenced by the RNAi activity in mammalian cells as demonstrated by both Kreutzer and Hohjoh. 
Applicant argues that there is no reasonable expectation of success in arriving at the claimed subject matter due to “the level of unpredictability” as evidenced by Figures 7 and 9 of Rana showing 2.16-100.16% activity, wherein Rana’s siRNA molecules relied on by the examiner has dTdT 3’ overhangs on both strands. Contrary to applicant’s argument, the 16-bp asymmetric siRNAs of Rana pointed out in the last Office action do not have dTdT 3’ overhangs on both strands. Rather, only the antisense strand has a dTdT 3’ overhang. In addition, applicant’s argument attacking Rana’s dTdT overhang alone cannot show nonobviousness of the claims because the instant obviousness rejection is established on the combined teachings of Rana, Kreutzer, and Hohjoh. Further, applicant’s attention is directed to the fact that the instant obviousness rejection is not based on siRNA molecules that are structurally unrelated to the instantly claimed molecule. That is, the instant rejection is not based on the following structures that are irrelevant to the instant ground of rejection.

    PNG
    media_image1.png
    89
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    84
    802
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    30
    793
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    82
    802
    media_image4.png
    Greyscale

The above structures copied from Rana’s Figure 7 providing less than 10% RNAi activity are completely irrelevant to the instant ground of rejection and thus are not relied on in the instant rejection. As such, applicant’s attempt to undermine the instant rejection by relying on the unrelated structures is found unpersuasive as the unrelated structures exemplified above cannot and do not rebut the obviousness rationale set forth in the last Office action.
Applicant argues that there is no disclosure that Rana contemplated making a blunt-ended siRNA because “the compound with the highest activity in Rana has a dTdT overhang on both 3’ ends.” In response, applicant’s attention is directed to the fact that there is no legal requirement that only the best or the highest-performing compound should be relied on for obviousness rejection under 103(a). 
“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley (27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). (emphasis added). 
See also MPEP §2123: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component)” (emphasis added).
Applicant continues and repeats the “unpredictability” arguments by pointing out Rana’s Figure 9. In response, it is noted that Figure 9 unequivocally shows that a 16-bp duplex with a blunt end at the 5’ end of the antisense strand and a 2-nt overhang at the 3’ end of the antisense strand did provide about 95% RNAi activity. As such, the examiner fails to understand what type of unpredictability is involved pertaining to the asymmetric siRNA duplex having a blunt end at the 5’ end of the antisense strand and an overhang at the 3’ end of the antisense strand. If the alleged unpredictability in Rana’s Figure 9 pertains to the 2-5% RNAi activity provided by the structures whose sense strands have both 5’ end and 3’ end overhangs, the examiner fails to understand the relevance of the structures to the instant ground of rejection that is not established on such structures. See the following structures in Rana’s Figure 9 that are not related to the instant rejection.

    PNG
    media_image5.png
    106
    928
    media_image5.png
    Greyscale

Now, applicant’s attention is also directed to the fact that obviousness under §103 does not require absolute predictability. That is, for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. Now, see the following also disclosed in Rana’s Figure 9.

    PNG
    media_image6.png
    49
    935
    media_image6.png
    Greyscale

As shown above, the above asymmetric siRNA duplex having no overhang in the sense strand while having a 3’ overhang in the antisense strand without a 5’ overhang provided about 95% RNAi activity. As such, there is no alleged unpredictability such as abolished RNAi activity by an asymmetric duplex having a similar structural design as the above structure relied on in the instant rejection. That is, one of ordinary skill in the relevant art would have had a reasonable, if not absolute, predictability of success, in making and using the instantly claimed asymmetric siRNA molecules having a blunt end at the 5’ end of the antisense strand and a 3’ overhang at the 3’ end of the antisense strand for providing RNAi activity in mammalian cells, wherein “ribonucleotide 3’ overhangs” in the antisense strand were suggested to be “important for maximizing the efficiency of synthetic oligonucleotide duplexes to induce RNAi in mammalian cells” as reported by Hohjoh as explained in the last Office action as well as hereinabove. 
	 Applicant merely states that the alleged “surprising” effects of RNA 3’ overhangs “are not taught or suggested by Rana, whether taken alone or with other references of record” without rebutting the teachings of Kreutzer and Hohjoh. As noted above, siRNAs with RNA 3’ overhangs, especially on the antisense strand, were known to provide effective RNAi activity in mammalian cells as taught by both Kreutzer and Hohjoh thus an asymmetric siRNA having an RNA 3’ overhang would have been reasonably expected to be stable in serum of mammalian cells. 
	Applicant has reminded the examiner that the instant application provides “substantial experimental data regarding the siRNA of independent claim 1”. The examiner is not aware of any legal standard that “substantial experimental data” disclosed in a patent application specification warrants patentability of a claimed subject matter when the data are not sufficient to outweigh the evidence of obviousness. Note that about 95% RNAi activity by an asymmetric siRNA having the claimed structure, except the 3’ RNA overhang, was known in the prior art as disclosed by Rana, and furthermore, the presence of 3’ RNA overhang in the antisense strand was deemed to be an improved design for maximizing RNAi activity in mammalian cells as repeatedly explained above. 
	Accordingly, this rejection is maintained.

Double Patenting
	Claims 1-5 and 7-8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 9,260,470 in view of Rana, Kreutzer et al., and Hohjoh for the reasons set forth in the last Office action mailed on November 26, 2021 and for the reasons set forth below.
Applicant's arguments filed on May 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant claims require complete complementarity between the two strands thus do not encompass bulges, whereas the ‘470 patent claims require bulges thus do not require full complementarity. Applicant thus argues that the conflicting claims are patentably distinct. In response, it is noted that the instant rejection is an obviousness-type double patenting rejection, wherein the obviousness of changing the single mismatch creating a bulge in the antisense strand of the ‘470 patent claims to a perfectly base-paired antisense strand is explained in view of the teachings of Rana. Applicant did not provide any arguments rebutting the obviousness rationale over the teachings of Rana, Kreutzer, and Hohjoh as set forth in the last Office action.
Accordingly, this rejection is maintained.

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 9 recites that “the siRNA molecule is administered to a subject for therapy.” 
In the remarks filed on May 25, 2022, applicant points out paragraph 0136 of the ‘747 publication as providing support for claim 9. 
It is noted that the instant specification as originally filed does not provide adequate written description support for claim 9 as evidenced by the fact that the specification is completely silent regarding the method step of “administered to a subject”. In fact, there is no disclosure of the active method step of “administering” or “administered”, nor is there a disclosure of the word “subject” to whom the claimed composition “is administered”.
Accordingly, claim 9 introduces new matter that is not adequately supported by the specification as originally filed. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rana (US 2006/0069050 A1, of record) in view of Kreutzer et al. (US 7,829,693 B2, of record) and Hohjoh (FEBS Letters, 2002, 521:195-199, of record).
The relevant teachings of each of Rana, Kreutzer, and Hohjoh are described in the last Office action, which is fully incorporated by reference herein thus will not be repeated.
Claim 9 depends from claim 5, which was rendered obvious and is maintained to be obvious as explained above. The obviousness rationale set forth in the last Office action and reiterated above will not be repeated.
Claim 9 recites that the siRNA molecule in the method of silencing target gene expression in a cell “is administered to a subject for therapy.” 
Rana teaches that RNAi-mediating molecules are “suitable for use in vitro and in vivo, in particular for use in developing human therapeutics.” See paragraph 0006.
Rana teaches that a method of activating RNAi can be performed by administering to a subject (e.g., “a human subject”) an effective amount of an RNAi-mediating molecule that is targeted to an mRNA “involved in a human disease or disorder”, thereby “treating a disease or disorder”. See paragraphs 0063-0065.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the target gene silencing method of claim 5, which is already rendered obvious over the combination of Rana, Kreutzer, and Hohjoh, by administering to a subject for the purpose of treating a disease, because RNAi technology was taught to be useful for in vivo “human therapeutics” by targeting a gene associated with a disease/disorder, and because administering an siRNA molecule including the asymmetric molecule to a subject for disease treatment purpose was taught by Rana. Hence, one of ordinary skill in the art would have had a reasonable expectation of success in administering the instantly claimed asymmetric siRNA molecule rendered obvious over the combined teachings of Rana, Kreutzer, and Hohjoh to a subject for therapeutic use.
Accordingly, claim 9 taken as a whole would have been prima facie obvious at the time the invention was made.
Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claim 9 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 9,260,470 in view of Rana (US 2005/0020521 A1, of record), Kreutzer et al. (US 7,829,693 B2, of record), and Hohjoh (FEBS Letters, 2002, 521:195-199, of record).
Claim 9 depends from claim 5, which was rendered obvious over the ‘470 claims in view of Rana, Kreutzer, and Hohjoh and is maintained to be obvious as explained above. The obviousness rationale set forth in the last Office action and reiterated above will not be repeated.
The ‘470 method claims do not expressly recite that the siRNA of claim 1 is administered to a subject for therapy. However, it would have been obvious to practice the ‘470 claims by administering to a subject because the ‘470 method claims require “introducing the siRNA molecule of claim 1 into the (or a) cell”, wherein it is prima facie obvious that a subject necessarily has a “cell”. Further, siRNA molecules were known to be useful for in vivo gene silencing, “in particular for use in developing human therapeutics” as taught by Rana. See paragraph 0005. Further, Rana taught that an RNAi-mediating molecule can be administered to a subject for “treating a subject having a disease”. See paragraphs 0161-0163. 
Accordingly, claim 9 is an obvious variation of the ‘470 patent claims in view of Rana, Kreutzer, and Hohjoh. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635